DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-07-14 (herein referred to as the Reply) where claim(s) 1-12, 15-16, 21-26, 28-30 are pending for consideration. Claims 17-20 are withdrawn from consideration.


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 30 and 2-12, 15-16
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
receiving, after transmission of the indication of the UE capability information for the
set of power consumption categories, an indication of power consumption category switching
information comprising a mapping of a modulation coding scheme to a power consumption
category of the set of power consumption categories;
selecting a first power consumption category from the set of power consumption categories based at least in part on the selected modulation coding scheme and the mapping;

The claims require a mapping from a MCS to “a power consumption category” and further requires selecting “a first power consumption category” based on the mapping. The Examiner has interpreted the “a power consumption category” and “a first power consumption category” to be different categories (see Examiner’s Notes). Consequently, the claim requires that the first category is selected based on a mapping/MCS that is related to another power category.
The Specification fails to describe how a first power category would be selected based on a mapping between an MCS to a second (i.e., another) power category. Rather it appears the selected category is based on the MCS mapped to itself and not another category (see. para. 0104, 0124-0125 of US Pub.)
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 4
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
wherein receiving the indication of power consumption category switching information comprises: receiving, from the network entity, an indication to switch to the first power consumption category of the set of power consumption categories.
However independent claim 1 was amended to recite:
receiving, after transmission of the indication of the UE capability information for the
set of power consumption categories, an indication of power consumption category switching
information comprising a mapping of a modulation coding scheme to a power consumption
category of the set of power consumption categories;
selecting a first power consumption category from the set of power consumption
categories based at least in part on the selected modulation coding scheme and the mapping;
and
communicating using the first power consumption category of the set of power
consumption categories selected based at least in part on the mapping.

Claim 4 effectively encompasses a first embodiment where the network entity simply instructs the UE what category to use (i.e., the first power category) and a second embodiment, where the network entity provides parameters/conditions that enable the UE to make a selection of the appropriate category (i.e. providing the UE a MCS/category mapping to enable the UE to select an appropriate category)
However, the Specification describes these embodiments as independent, distinct embodiments. The Specification fails to disclose details directed to combining said embodiments where the UE is told, by the network entity, what category to use AND makes an independent decision to use a category. In practice combining the embodiments would be non-sensical. 

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 30 and 2-12, 15-16
Independent claims 1, 30 recite:
the selected modulation coding scheme
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element. Particularly is unclear if “the selected modulation coding scheme” is the referring to the MCS in the phrase “a mapping of a modulation coding scheme to a power consumption category of the set of power consumption categories” however there is no ‘selection’ of an MCS any where in the claim.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 1, 30 and 2-12, 15-16
With regards to the element(s)
	a [power consumption category of the set of power consumption categories]

The amendments introduced another “a power consumption category of the set of power consumption categories.” 
Consequently, the claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 21 and 22-26, 28-29
Independent claim 21 recites:
transmitting, to the UE, after receipt of the indication of the UE capability information for the set of power consumption categories, an indication of power consumption category switching information comprising a mapping of a modulation coding scheme to a power consumption category of the set of power consumption categories to select from based at least in part on the modulation coding scheme and the mapping, and in accordance with the determined condition.

Due to the run-on sentence nature of the limitation, and the sentence structure, it is unclear as to how to the limitation should be interpreted. Particularly with regards to what is being selected in the phrase “to select from” and its relationships the other elements
There are at least these possible interpretations with patently different scope:
	Interpretation A

transmitting, to the UE, after receipt of the indication of the UE capability information
for the set of power consumption categories, an indication of power consumption category switching information comprising a mapping of a modulation coding scheme to a power consumption category, wherein the power consumption category is selected from the set of power consumption categories based on the modulation coding scheme and the mapping, and in accordance with the determined condition.

Interpretation B

transmitting, to the UE, after receipt of the indication of the UE capability information
for the set of power consumption categories, an indication of power consumption category switching information comprising a mapping of a modulation coding scheme to a power consumption category of the set of power consumption categories, wherein the power consumption category is selected  based on the modulation coding scheme and the mapping, and in accordance with the determined condition. 


	Interpretation C

transmitting, to the UE, after receipt of the indication of the UE capability information
for the set of power consumption categories, an indication of power consumption category switching information comprising a mapping of a modulation coding scheme to a power consumption category of the set of power consumption categories, wherein the indication of power consumption category switching information is selected based on the modulation coding scheme and the mapping, and in accordance with the determined condition.
Interpretation A

transmitting, to the UE, after receipt of the indication of the UE capability information
for the set of power consumption categories, an indication of power consumption category switching information comprising a mapping of a modulation coding scheme to a power consumption category, wherein the power consumption category is selected from the set of power consumption categories based on the modulation coding scheme and the mapping, and in accordance with the determined condition.

Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Examiner’s Notes
sets
Claim(s) 1-7, 10-12, 15-16, 21-23, 26, 30
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”
Claim 1, 21
The Examiner interprets the “a first power consumption category” and the “a power consumption category of the set of power consumption categories” as distinct categories (these phrases are not referring to the same category). Accordingly, the claim is constructed in at least one interpretation where if the “a power consumption category of the set of power consumption categories” is selected, then the “a first power consumption category” is not selected and the claim effectively excludes the first power consumption category from ever being selected. This logical also applies vice-versa, where if the “a first power consumption category” is selected, then the “a power consumption category of the set of power consumption categories” is not.

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415